Title: To George Washington from John Rumney, Jr., 16 April 1786
From: Rumney, John Jr.
To: Washington, George



Sir
W[hi]tehaven [England] 16th April 1786

I have to acknowledge rect of your much esteem’d Favor of the 18th Novr last inclosing your Dft on Wakelyn Welsh Esqr. for £50 which is honor’d & rather overpays your Acct for the Flags sent, which Bailce our Store in Alexandria will pay you. The Person who procured those Flags would not prepare another Parcell at the same rate, having been a loosing Bargain to him, indeed no other Person would have undertaken them without 1½[d.] per Flag more. I hope they will fully answer your Purpose, which wd give me great Pleasure to hear. I hope to have the Pleasure of seeing you in Virginia this Summer, as Mr Sanderson is coming Home. I have the Honor to be with the Greatest respect, Sir Yr mo. obdt & hble Servt

John Rumney

